NUMBER 13-02-040-CV
 
                             COURT OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                                CORPUS CHRISTI
 

 
ARTHUR
JOHNSON,                                                             Appellant,
 
                                                   v.
 
COACH
USA, INC., ET AL.,                                                   Appellees.
 

 
                        On appeal from the 127th District Court
                                   of Harris County, Texas.
 

 
 
                                   O P I N I O N
 
                   Before Justices
Dorsey, Rodriguez, and Castillo
                                       Opinion Per Curiam
 
Appellant,
ARTHUR JOHNSON, perfected an appeal from a judgment entered by
the 127th District Court of Harris County, Texas,
in cause number 00-01292. 
No clerk=s record has been filed due to
appellant=s failure to pay or make
arrangements to pay the clerk=s fee for preparing the clerk=s record.  




If
the trial court clerk fails to file the clerk=s
record because the appellant failed to pay or make arrangements to pay the
clerk=s fee for preparing the clerk=s record, the appellate court may
dismiss the appeal for want of prosecution unless the appellant was entitled to
proceed without payment of costs.  Tex. R. App. P. 37.3(b).
On March 27, 2002, notice was given to all parties
that this appeal was subject to dismissal pursuant to Tex. R. App. P. 37.3(b).  Appellant was given ten days to explain why
the cause should not be dismissed.  To
date, no response has been received from appellant. 
The
Court, having examined and fully considered the documents on file, appellant=s failure to pay or make
arrangements to pay the clerk=s fee for preparing the clerk=s record,  this Court=s notice, and appellant=s failure to respond, is of the
opinion that the appeal should be dismissed for want of prosecution. The appeal
is hereby DISMISSED FOR WANT OF PROSECUTION.
PER
CURIAM
 
Do not publish.
Tex. R.
App. P. 47.3.
Opinion delivered and filed
this the 20th
day of June, 2002.